United States Court of Appeals
                     For the First Circuit


No. 12-1405

                         SUSAN K. YOUNG,

                      Plaintiff, Appellant,

                               v.

 WELLS FARGO BANK, N.A. AS TRUSTEE FOR OPTION ONE MORTGAGE LOAN
   TRUST 2007-CP1, ASSET BACKED CERTIFICATES, SERIES 2007-CP1;
             AMERICAN HOME MORTGAGE SERVICING, INC.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Leo T. Sorokin, U.S. Magistrate Judge]


                             Before

                    Howard, Stahl, and Lipez,
                         Circuit Judges.



     Anthony Alva for appellant.
     Marissa I. Delinks, with whom Maura K. McKelvey, and Hinshaw
& Culbertson LLP were on brief, for appellees.



                          May 21, 2013
              LIPEZ,   Circuit      Judge.       In    an   attempt to       avert   the

foreclosure of her home, plaintiff Susan Young sought to modify the

terms of her mortgage pursuant to the Home Affordable Modification

Program ("HAMP"), a federal initiative that incentivizes lenders

and   loan    servicers      to    offer     loan     modifications     to    eligible

homeowners.      When Young's efforts did not result in a permanent

loan modification, she sued defendants Wells Fargo Bank, N.A.

("Wells      Fargo")   and    American       Home     Mortgage      Servicing,       Inc.

("AHMS"), alleging that their conduct during her attempts to modify

her mortgage violated Massachusetts law.                       Defendants moved to

dismiss   her    complaint        under    Federal     Rule    of   Civil    Procedure

12(b)(6).      The court granted defendants' motion in its entirety.

Young now appeals the judgment.

              Young is one of many residential mortgagors who have

brought cases against lenders and loan servicers arising out of

attempts to modify loans under HAMP.                  As a result, courts in many

jurisdictions, including our own, are grappling with the influx of

these   cases    and   the    complex      legal      issues   that   they    raise.

Notwithstanding the window that Young's case provides into the

ongoing consequences of the housing market's rise and fall, our

review is confined to the allegations contained in the complaint

and the parties' arguments on appeal.                 After careful evaluation of

Young's pleading and the parties' contentions, we affirm the

district court's judgment as to the dismissal of Young's breach of


                                           -2-
contract claim under Count II, her claim for breach of the implied

covenant of good faith and fair dealing, and her claims for

intentional and negligent infliction of emotional distress.          We

vacate the dismissal of her breach of contract claim under Count I,

her claim under Chapter 93A, and her derivative claim for equitable

relief, and remand for further proceedings consistent with this

opinion.

                                 I.

A.   Background on the Home Affordable Modification Program

           In an effort to mitigate the destabilizing effects of the

financial crisis of 2008, Congress enacted the Emergency Economic

Stabilization Act of 2008 ("EESA"), Pub. L. No. 110–343, 122 Stat.

3765.   EESA authorized the Secretary of the Treasury to, inter

alia, "implement a plan that seeks to maximize assistance for

homeowners and . . . encourage the servicers of the underlying

mortgages" to minimize foreclosures.        Id. § 109; 12 U.S.C. §

5219(a)(1). To effectuate these goals, the Secretary was given the

power to "use loan guarantees and credit enhancements to facilitate

loan modifications to prevent avoidable foreclosures."             Id.

Pursuant to this authority, the Secretary created an array of

programs   designed   to   identify    likely   candidates   for   loan

modifications and encourage lenders to renegotiate their mortgages.

HAMP is one of these programs.




                                 -3-
            HAMP   urges     banks    and     loan   servicers   to    offer   loan

modifications to eligible borrowers with the goal of "reducing

[their]    mortgage        payments    to     sustainable    levels,        without

discharging any of the underlying debt."                Bosque v. Wells Fargo

Bank, N.A., 762 F. Supp. 2d 342, 347 (D. Mass. 2011); see generally

Jean Braucher, Humpty Dumpty and the Foreclosure Crisis: Lessons

from the Lackluster First Year of the Home Affordable Modification

Program, 52 Ariz. L. Rev. 727, 748-53 (2010) (providing background

on HAMP's features).         The Secretary, through Fannie Mae, entered

into agreements with numerous home loan servicers, including Wells

Fargo,    pursuant    to    which     the   servicers    "agreed      to   identify

homeowners who were in default or would likely soon be in default

on their mortgage payments, and to modify the loans of those

eligible under the program."           Wigod v. Wells Fargo Bank, N.A., 673
F.3d 547, 556 (7th Cir. 2012).              The servicers are to conduct an

initial evaluation of a particular homeowner's eligibility for a

loan modification using a set of guidelines promulgated by the

Treasury Department.         Id.     If the borrower meets those criteria,

"the guidelines direct the servicer to offer that individual a

Trial Period Plan ('TPP')" as a precursor to obtaining a permanent

modification.      Markle v. HSBC Mortg. Corp. (USA), 844 F. Supp. 2d
172, 177 (D. Mass. 2011).          If the borrower complies with the TPP's

terms, including making required monthly payments, providing the

necessary supporting documentation, and maintaining eligibility,


                                        -4-
the guidelines state that the servicer should offer the borrower a

permanent loan modification.   See Wigod, 673 F.3d at 557; see also

Markle, 844 F. Supp. 2d at 177 ("The standard-form TPP represents

to borrowers that they will obtain a permanent modification at the

end of the trial period if they comply with the terms of the

agreement.").   Loan servicers receive a $1,000 payment for each

permanent modification, in addition to other incentives.     Wigod,
673 F.3d at 556.

B.   Young's Complaint

           We now turn to the facts of Young's case, drawn from her

complaint and various documents incorporated by reference.    Young

purchased a home in Yarmouth, Massachusetts, on or about September

9, 1997.   About nine years later, in September 2006, she obtained

a mortgage on the property of about $282,000.   Wells Fargo is the

current mortgagee, and AHMS acted as servicer for the note.    This

mortgage provided for an initial interest rate of 7.8%, subject to

change on September 1, 2008, and every six months thereafter.1


     1
       The complaint alleges that in February 2010, Wells Fargo
sent Young a letter "increasing" her interest rate to 7.8%. Young
has not appended this letter to her complaint or otherwise
proffered it for our review, but the complaint states that this
letter contradicted the terms of her mortgage, which locked her
rate at 2% for the first five years.         To the contrary, an
adjustable rate rider attached to the mortgage provides that the
"initial interest rate" is 7.8%, subject to alteration starting on
September 1, 2008. Young has neither disputed the authenticity of
this document, nor pointed to any language in her mortgage
agreement that supports her allegation. As a consequence, to the
extent that Young is claiming that her mortgage locked her interest
rate at 2% for a period of time, that allegation is not entitled to

                                -5-
          In 2008, Young began falling behind on her mortgage

payments after her father died and her income was reduced due to

the recession.   In August 2008, she sent a $2,600 payment to Wells

Fargo in an effort to bring her payments up to date.               Shortly

thereafter, a notice was posted on her door stating that she was

late on her mortgage payment, but instructing the homeowner to

ignore the notice if she had already made the payments in question.

When Young called Wells Fargo on or about August 27, 2008, she was

told that while her payment had been received, the bank would not

process her check and intended to initiate foreclosure proceedings.

          After a week of negotiations, Young agreed to send Wells

Fargo a $5,628.42 check, in exchange for which Wells Fargo would

fax her a forbearance agreement.       Young sent the check, but did not

receive a forbearance agreement in response. On September 8, 2008,

Young contacted the bank and was told that "there was not an

agreement."      After   insisting    that   she   had   been   promised   a

forbearance agreement, she was referred to a supervisor.              This


the presumption of truth. See Clorox Co. P.R. v. Proctor & Gamble
Commercial Co., 228 F.3d 24, 32 (1st Cir. 2000) ("It is a
well-settled rule that when a written instrument contradicts
allegations in the complaint to which it is attached, the exhibit
trumps the allegations.") (quoting N. Ind. Gun & Outdoor Shows,
Inc. v. City of South Bend, 163 F.3d 449, 454 (7th Cir. 1998)).
     Young may be suggesting that, regardless of her mortgage
terms, she was charged a more favorable interest rate for the first
few years of her mortgage and that defendants later restored her
rate back to what the mortgage originally required. If this was
her meaning, it is far from clear from the complaint's language,
and our review is limited to the facts contained in the pleading
and the contents of documents cognizable under Rule 12(b)(6).

                                     -6-
supervisor told Young that the August 2008 check for $2,600 had not

been processed, and acknowledged that if this check had been

processed, Young would be up to date on her payments.                         The

supervisor also admitted that Wells Fargo was at fault for not

processing   the    check    and    represented      that   if   Young   signed a

forbearance agreement, the bank would cease foreclosure proceedings

and process both the August and September checks.

            Although Young was faxed the agreement, she was surprised

to find that it required her to pay $3,144.32 monthly, $800 more

than her previous payments.           Still, she apparently executed the

forbearance agreement and made an effort to abide by its terms.                By

April 2009, however, Young could not sustain these payments and she

stopped making them.

            Young "implored [defendants] to work with her so she

could save her family's home" by modifying the terms of her

mortgage.    She obtained assistance from a lawyer, who helped her

negotiate a modification.           In October 2009, she received written

confirmation that she may be eligible for a loan modification under

HAMP. Wells Fargo sent her a packet with three payment coupons for

her first three monthly payments, as well as a TPP.                       The TPP

required that she make three monthly payments in the amount of

$1,368.94    each    in     order    to    qualify    for   a    permanent   loan

modification.       Young executed and mailed the TPP on October 19,




                                          -7-
2009 and subsequently made three monthly payments from November

2009 through January 2010.

            Despite Young's payments, the bank sent Young a written

notice in January 2010 denying her a permanent loan modification

contract, claiming it did not receive all TPP payments on or before

the 30th day from the due date of the last trial period payment.

Young alleges that this letter "emotionally traumatized" her and

that she "couldn't believe" that Wells Fargo had refused to accept

or acknowledge the payments.   Young's counsel then contacted Wells

Fargo and was advised that the January 2010 letter was sent in

error and that Young should simply ignore it.   Wells Fargo's agent

also verbally confirmed that Young would be sent a permanent

modification agreement.    Young continued to make "numerous calls

and requests" to Wells Fargo, asking that she be sent a permanent

contract.   Wells Fargo continued to ignore Young's inquiries until

her counsel intervened yet again.      At that point, a Wells Fargo

employee assured Young's counsel that a permanent modification

agreement would be sent in three to four weeks.

            On or about June 14, 2010, Young received the permanent

modification agreement.   This agreement increased Young's monthly

payments from her trial period payments by almost $300, for a total

of $1658.71 per month.     Although not alleged explicitly in the

complaint, Young evidently did not sign the permanent modification




                                 -8-
agreement    and    defendants    moved     forward   with    the   foreclosure

process.2

            Young pleads that she "was emotionally devastated by this

course of events" and experienced constant nervousness, anxiety,

and stress.    These problems "impeded her decision making process

[and] her ability to earn income," and engendered "arguments and

dissent between her friends and relatives."            She alleges that this

"extreme stress" was the primary cause of her separation from her

husband.

            After sending Wells Fargo a pre-suit demand letter on

January 29, 2011, Young filed a complaint in the Commonwealth

courts   alleging    violations    of     Massachusetts      law.     Defendants

removed the case, invoking the court's diversity jurisdiction, and

then moved    to    dismiss   under     Federal Rule    of    Civil    Procedure

12(b)(6).    While this motion was pending, Young moved to amend her

complaint to add additional allegations and causes of action.

Defendants, with the court's leave, filed a motion to dismiss the

proposed amended complaint.3       The court granted Young's request to

amend and denied defendants' first motion to dismiss as moot.                The

court then granted defendants' second motion in its entirety,




     2
       Defendants' brief states that the foreclosure sale has not
yet been scheduled.
     3
       While these motions were pending, the parties consented to
proceed before a magistrate judge pursuant to 28 U.S.C. § 636(c).

                                      -9-
dismissed the amended complaint, and entered judgment. This timely

appeal followed.

                                     II.

            We exercise de novo review over the dismissal of a

complaint under Rule 12(b)(6). Ocasio-Hernández v. Fortuño-Burset,

640 F.3d 1, 7 (1st Cir. 2011).         Under this standard, we take "as

true all well-pleaded facts set forth in the complaint and draw all

reasonable inferences therefrom in the pleader's favor." Artuso v.

Vertex Pharm., Inc., 637 F.3d 1, 5 (1st Cir. 2011).             We may also

rely on any documents attached to the complaint or incorporated by

reference therein.      See In re Citigroup, Inc., 535 F.3d 45, 52 (1st

Cir. 2008) (stating that court "may also review documents outside

of the pleadings where they are undisputed, central to plaintiffs'

claims,     and    sufficiently   referred   to   in   the   complaint   or

incorporated into the movant's pleadings").

            In evaluating the sufficiency of the complaint, we first

disregard    all    conclusory    allegations   that   merely   parrot   the

relevant legal standard. See Ocasio-Hernández, 640 F.3d at 12. We

then inquire whether the remaining factual allegations state a

plausible, rather than merely a possible, assertion of defendants'

liability.    Id.; see also Sepúlveda–Villarini v. Dep't of Educ. of

P.R., 628 F.3d 25, 29 (1st Cir. 2010) ("[T]he combined allegations,

taken as true, must state a plausible, not a merely conceivable,

case for relief.").


                                    -10-
           Here, the parties agree that Massachusetts law governs

Young's claims,       "and   we    review   de    novo the      district    court's

interpretation of [Commonwealth] law."                Gargano v. Liberty Int'l

Underwriters, Inc., 572 F.3d 45, 49 (1st Cir. 2009). The dismissal

may be affirmed on any basis in the record.                 See Santiago v. Puerto

Rico, 655 F.3d 61, 72 (1st Cir. 2011).                With these principles in

mind, we turn to the causes of action pled in the complaint.

A.   Breach of Contract

           Under Massachusetts law, the interpretation of a contract

"is . . . a matter of law for the court."                 Artuso, 637 F.3d at 5-6;

see also Lewis v. Commonwealth, 122 N.E.2d 888, 889 (Mass. 1954).

When the contract's terms are "ambiguous, uncertain, or equivocal

in meaning, [however,] the intent of the parties is a question of

fact to be determined at trial."             Seaco Ins. Co. v. Barbosa, 761
N.E.2d 946,     951    (Mass.     2002).     Young's        complaint    pleads   two

separate counts of breach of contract, and the first count includes

two theories of breach.         We address each count in turn.

           1.   Count I

           Count I alleges that the TPP was a negotiated contract

between Young and defendants, and that defendants breached its

provisions.      The    basic     elements       of   a    contract     claim   under

Massachusetts law are familiar: "[the] plaintiff[] must prove that

a valid, binding contract existed, the defendant breached the terms

of the contract, and the plaintiff[] sustained damages as a result


                                      -11-
of the breach."    Brooks v. AIG SunAmerica Life Assurance Co., 480
F.3d 579, 586 (1st Cir. 2007).            The parties' arguments focus on

whether defendants breached the TPP.            Specifically, Young contends

under Count I that defendants breached the agreement in two ways

by: (1) requiring higher payments under the permanent modification

agreement than the payments demanded under the TPP; and (2) failing

to proffer a permanent modification agreement before the conclusion

of the three-month trial period.

                    a.    Increased Payments

             Young's complaint alleges that Wells Fargo "reassured

[her] that the Modification Agreement would be continued under its

previous terms"     and    that   the    bank   "breached the      contract    by

attempting to unilaterally modify it, and charge a higher monthly

modified mortgage payment."       Stated differently, she contends that

the bank breached the TPP by increasing the payments due under the

permanent modification agreement by almost $300 from the amounts

she paid during the trial period.

             To the contrary, the TPP unambiguously distinguishes

between the payments Young agreed to make under the trial period

plan   and   the   payments    she      would   ultimately   owe    under     the

permanently modified loan terms.          For example, in Section 2, Young

represented that she would pay Wells Fargo "the trial period

payment" of $1,368.94 on a monthly schedule.             Section 2 is clear

that "[t]he Trial Period Payment is an estimate of the payment that


                                     -12-
will be required under the modified loan terms," and that "[t]he

actual payments under the modified loan terms             . . . may be

different." (emphases added).    Section 3 of the TPP then describes

the process Wells Fargo would undertake to calculate her "actual

payments," stating that once the bank determined the "final amounts

of unpaid interest and any other delinquent amounts (except late

charges)" and deducted "any remaining money held at the end of the

Trial Period," the "new payment amount" would be set.            The TPP

further clarifies that the trial plan "is not a modification of the

Loan Documents" and that the underlying loan will not be modified

absent compliance with the TPP's terms.

          Taken   together,   these   provisions   draw    a crystalline

distinction between the trial period payment amount and the monthly

amount owed under the permanent modification.             Young cites no

language in the TPP that barred Wells Fargo from altering that

payment amount after the trial period's conclusion.          Indeed, the

TPP's plain terms expressly allow for such an alteration.          Young

also suggests that she should have been given some notice of

defendants' intent to alter her monthly payments, but a careful

review of the TPP reveals that it imposes no such obligation.        See

NECA-IBEW Health & Welfare Fund v. Goldman Sachs & Co., 693 F.3d
145, 149 n.1 (2d Cir. 2012) (stating that facts pled in complaint

are taken as true unless "conclusory or contradicted by . . .

documentary evidence").   Consequently, Young has failed to state a


                                 -13-
breach of contract claim based on the mere fact that the permanent

modification agreement increased her monthly payments.4

                 b.   Timeliness

          Young's second theory of liability is that Wells Fargo

breached the TPP by failing to send her a permanent modification

agreement either before or at the end of the three-month trial

period. Young notes that per the TPP, the "trial period" begins on

the plan's effective date and ends on the earlier of either the

"modification effective date" or the plan's termination.       The

modification effective date, in turn, is defined as the first day

of the month after the due date of the last trial period payment.

In Young's case, her last trial payment was due in January 2010,


     4
       One of our sister circuits has suggested that a contract
claim may lie if the increased payment resulted from a
misapplication of HAMP guidelines.      Addressing a TPP that was
substantially similar, if not identical, to the one at issue here,
the Seventh Circuit observed that HAMP provided an "'existing
standard' by which the ultimate terms of [a] permanent modification
were to be set." Wigod, 673 F.3d at 565. In dicta, the court
noted that "[a]lthough the trial terms were just an 'estimate' of
the permanent modification terms, the TPP fairly implied that any
deviation from them in the permanent offer would also be based on
Wells Fargo's application of the established HAMP criteria and
formulas."   Id.   The Wigod court indicated that an improperly
calculated increase in payments from that provided for in the TPP
may give rise to a contract claim. Id.
     This reasoning suggests that while the TPP's plain terms
preclude a contract claim based on the mere fact that the permanent
modification required increased payments, a plaintiff may be able
to assert a claim that the increase was improperly or unfairly
calculated. Young's complaint does not clearly plead a contract
claim based on this theory, however. While she urged a similar
reading of her complaint before the district court, she failed to
do so in her opening brief on appeal.       We therefore deem that
argument waived and express no opinion on its merits.

                               -14-
meaning her modification effective date was February 1, 2010.                   She

contends that this provision, in conjunction with the TPP's "time

is of the essence" clause, required Wells Fargo to tender a

permanent modification before the end of the trial period.                      This

theory would mean that defendants breached the TPP by sending her

a permanent modification agreement five months later, only after a

series of attempts to clear up Wells Fargo's erroneous January 2010

rejection letter.

              Defendants respond that we are precluded from considering

this argument on appeal because the complaint does not plead a

theory   of    breach   based    on   a   failure   to   tender    a   permanent

modification by a certain date.            They are wrong.        The complaint

states numerous facts related to Wells Fargo's repeated mistakes

and delays in offering her a permanent modification, including that

the end of the trial period passed without the proffer of a

permanent     modification      agreement.     Although    Count       I   of   her

complaint is pled in a muddled fashion, her claim incorporates

those factual allegations by reference and states that defendants

breached their duty to abide by the contract's terms.               To be sure,

Count I does focus on the bank's "unilateral" decision to charge

her higher payments under the permanently modified loan terms. But

it also states various other ways in which defendants breached

their duty to perform, including the incorrect January 2010 letter




                                      -15-
refusing Young a permanent modification.5    These allegations were

enough to put defendants on notice of the breach at issue.

          Defendants further assert that Young has waived this

theory of breach by raising it for the first time on appeal.    The

record shows otherwise.       Young's opposition to the motion to

dismiss before the district court discusses both the "time is of

the essence" provision and the provisions describing the temporal

limits of the trial period.    The opposition brief also argues that

defendants breached the TPP by failing to give her either a written

notification of her status or a permanent modification offer prior

to the modification effective date.6     While her brief "does not

state [her] claim artfully," United States v. Dunbar, 553 F.3d 48,

63 n.4 (1st Cir. 2009), she timely brought it to the district

court's attention and it is therefore preserved for our review.




     5
       For example, Count I alleges that defendants "had a duty .
. . to abide by the Contract," and that defendants engaged in
"negligent conduct . . . [that] occurred at least twice before it
breached the Modification Agreement, first on[] or about January
13, 2011, when it mistakenly, and admittedly, sent a letter . . .
stating the Modification Agreement was terminated . . . ."
     6
       Young's opposition brief to the district court describes
various ways in which the defendants "intentionally, and/or
negligently, violated" the TPP. The brief goes on to note that
Section 2 of the TPP describes the beginning and the end of the
trial period, which ends on the modification effective date. Young
then says that "after setting up a three month trial period," at
that period's conclusion defendants "took no action to give her any
written, or reliable notice whatsoever, as to her status under the
program."

                                 -16-
          Turning to the merits of Young's argument, we conclude

that the "time is of the essence" provision does not bear the

weight that Young gives it.   The provision's language is linked to

Young's obligation to "make all payments on or before the days that

they are due" during the three-month trial period, rather than to

all of the parties' performance obligations under the TPP.7

Nonetheless, other provisions contemplate that Wells Fargo would

make such an offer prior to the modification effective date, as

long as Young was complying with her end of the bargain.    The TPP's

very first sentence states, in mandatory language, that "[i]f

[Young] is in compliance with [the TPP] and [her] representations

. . . continue to be true in all material respects, then the Lender

will provide [her] with a Home Affordable Modification Agreement .

. . as set forth in Section 3." (emphases added).    Section 3 echoes

this statement, providing that if Young complies with certain

conditions, sends Wells Fargo any information necessary to assess

her eligibility for a permanent modification, and represents her

financial situation truthfully, "the Lender will send [Young] a

Modification Agreement for [her] signature which will modify [her]

Loan Documents as necessary." (emphases added).     Young's complaint



     7
       The provision states in full:
     "I agree that during the period (the 'Trial Period') . .
     . I understand and acknowledge that:
          "A. TIME IS OF THE ESSENCE under this Plan. This
     means I must make payments on or before the days that
     they are due."

                                -17-
clearly alleges that she performed all of her obligations under the

TPP, a fact defendants do not dispute.            The TPP's plain terms

therefore    required   Wells    Fargo    to   offer   her   a   permanent

modification.    See Wigod, 673 F.3d at 562 ("[A] reasonable person

in Wigod's position would read the TPP as a definite offer to

provide a permanent modification that she could accept so long as

she satisfied the conditions.").

            As to when defendants should have met that obligation,

Section 3 says that the permanent modification agreement, "as of

the   Modification   Effective   Date,"    will   preclude   a    buyer   or

transferee of the property from assuming the loan unless otherwise

permitted by state or federal law.        The purpose of this provision

is to dispel any notion that a prospective purchaser of the

property could take advantage of HAMP's loan modification process

and assume a mortgage on particularly favorable terms.           Thus, this

provision assumes that the permanently modified loan terms would be

in place as of the modification effective date. Similarly, Section

3's last sentence states as follows:

            Provided I make timely payments during the
            Trial Period and both the Lender and I execute
            the Modification Agreement, I understand that
            my first modified payment will be due on the
            Modification Effective Date (i.e. on the first
            day of the month following the month in which
            the last Trial Period Payment is due).

This part of Section 3 ties Young's payment obligations under the

permanently modified loan terms to the modification effective date,


                                  -18-
and contemplates that the permanent modification agreement would be

duly executed before that date.               Assuming that the permanent

modification agreement was duly executed, the TPP would terminate

on the modification effective date, the permanent modification

agreement would activate, and Young would be obliged to make her

first   modified   payment       on   the   modification   effective    date.

Accordingly, these provisions are reasonably susceptible to the

interpretation that if Young continued to fulfill her obligations

under the TPP, she should have received a permanent modification

agreement sometime before the modification effective date.                  This

reasonable reading of the TPP provides for a smooth transition from

the trial period to the permanent modification.

           In   response,        defendants   contend   that   they    "had    no

obligation   to    tender    a    permanent    loan   modification"    by     the

modification effective date, relying specifically on Section 2(G).

This section says that the TPP "is not a modification of the Loan

Documents and that the Loan Documents will not be modified unless

and until (i) I meet all the conditions required for modification,

(ii) I receive a fully executed copy of a Modification Agreement,

and (iii) the Modification Effective Date has passed." (emphases

added).   This last clause, defendants argue, suggests that they

need not offer the permanent modification until some undefined

point after the modification effective date. Although this reading

is not implausible as a matter of language, defendants invoke it to


                                       -19-
advance the unreasonable proposition that they can unilaterally

render   large   swaths   of   the    TPP    nugatory.      In   particular,

defendants'   interpretation    would       permit   them   to   exercise   an

unfettered right to withhold a permanent modification offer for an

uncertain period of time after the modification effective date has

passed, thereby erasing the benefits to the plaintiff of her

compliance with the TPP.

           In any event, the most that defendants' arguments have

done is inject a degree of ambiguity into the contract.            They fall

far short of showing that the only reasonable interpretation of the

TPP supports their position.     Because the contract could plausibly

be read in Young's favor, and the complaint's allegations indicate

that defendants breached the contract by failing to provide a

permanent modification agreement by the modification effective

date, she has done enough to survive a motion to dismiss.                   See

Subaru Distribs. Corp. v. Subaru of Am., Inc., 425 F.3d 119, 122

(2d Cir. 2005) ("We are not obliged to accept the allegations of

the complaint as to how to construe [a contract], but at this

procedural stage, we should resolve any contractual ambiguities in

favor of the plaintiff.").

           For these reasons, we vacate the dismissal of Count I of

Young's complaint.8


     8
       Of course, a breach of contract claim requires proof of
damages, and Young's complaint leaves some uncertainty about the
nature of the damages she seeks in Count I. But defendants do not

                                     -20-
           2.   Count II

           Although Count II purports to allege a separate contract

claim, its allegations almost entirely duplicate those pled in

Count I.   The only distinction between Counts I and II is that the

latter seeks a declaration that Wells Fargo is in violation of the

Housing and Economic Recovery Act of 2008 ("HERA"), Pub. L. No.

110–289, 122 Stat. 2654, and the Helping Families Save Their Homes

Act of 2009 ("the Helping Families Act"), Pub. L. No. 111-22, 123

Stat. 1632.     The parties agree that these citations intend to

reference HAMP and that Count II relies, at least in part, on

defendants' alleged violations of HAMP.9


argue that the pleading is insufficient as to this element of
Young's contract claim and we thus offer no opinion on the question
of damages.   The question will, however, be important at later
stages of the case.
     9
       We wish to clarify the relationship between these statutes
and HAMP. HERA, passed in 2008 before EESA, was designed to aid
families facing foreclosure. Among other measures, it created the
Hope for Homeowners Program ("H4H"). H4H encourages lenders to
offer borrowers modified mortgages with a lengthier repayment
period and provides that the Federal Housing Administration will
insure these modified mortgages. See § 1402, Pub. L. No. 110–289,
122 Stat. 2654. HERA also enacted a number of amendments to the
Truth in Lending Act that require the Secretary of the Treasury "to
take advantage of [H4H] or other available programs to minimize
foreclosures." 12 U.S.C. § 5219(a)(1) (emphasis added).
     The Helping Families Act, signed into law in May 2009, enacted
an array of measures to reduce foreclosures and preserve
homeownership.    The Act contains Congressional findings that
"servicers must be given . . . authorization to modify mortgage
loans and engage in other loss mitigation activities consistent
with applicable guidelines." § 201(a)(2), Pub. L. No. 111-22, 123
Stat. 1632, 1638; see also Markle, 844 F. Supp. 2d at 184 ("To
forestall the impact of the crisis and stabilize property values,
Congress concluded that mortgage servicers must be authorized to

                                -21-
          Count II is confusing, vague, and, most importantly, does

not plead a claim for relief distinct from Count I.10     In fact,

Young expressly disavows any wish to plead a cause of action

directly under HAMP. Instead, she says that Count II arises "under

. . . the parties' contract," the contract being the TPP.

Defendants' alleged HAMP violations, she asserts, merely "provide[]

background information" useful to interpreting her contract claim.

Accepting Young's characterization of her own claim, Count II

merely duplicates Count I, which also asserts a cause of action for

breach of the TPP.   That HAMP and its attendant guidelines may be

helpful in interpreting the contract does not change the fact that

through Count II, Young seeks the "enforcement of a contract


modify loans consistent with, among other EESA-authorized
initiatives, the HAMP guidelines and objectives.") (citation
omitted).
     Plaintiffs in some jurisdictions have argued that the Helping
Families Act and HERA impose an affirmative duty on mortgagees and
loan servicers to offer loan modifications to eligible borrowers
using programs such as HAMP. See, e.g., Hart v. Countrywide Home
Loans, Inc., 735 F. Supp. 2d 741, 747-48 (E.D. Mich. 2010).
Although   Young does not frame her arguments in precisely this
manner, the parties agree that the references to these statutes
should be read as alleging violations of HAMP.       We therefore
address them as such.
     10
        Count II seems to request declaratory relief under the
statutes that created HAMP. The district court construed Count II
as an attempt to assert a cause of action arising directly under
those statutes, and dismissed the claim because those laws do not
confer a private right of action. See Wigod, 673 F.3d at 559 n.4
("[S]ome homeowners [have] tried to assert rights arising under
HAMP itself. Courts have uniformly rejected these claims because
HAMP does not create a private federal right of action for
borrowers against servicers.").   Young does not challenge this
conclusion on appeal and we do not pass upon its merits.

                               -22-
between the parties," as she acknowledges.             Count I already serves

that purpose.     Pleading an additional cause of action provides her

with no further remedy. Count II is therefore subject to dismissal

as a duplicative claim.       See Swartz v. KPMG LLP, 476 F.3d 756, 766

(9th Cir. 2007) (holding that "[t]o the extent Swartz seeks a

declaration of defendants' liability for damages sought for his

other causes      of   action,"   claim   must    be   dismissed     as   "merely

duplicative"); Ferran v. Town of Nassau, 11 F.3d 21, 23 (2d Cir.

1993) (holding that because § 1985 claim "merely duplicates part of

their     claim   under   §   1983,"    dismissal      of   former   claim    was

"appropriate      because     the      claim     is    unnecessary").11

             We clarify that this conclusion does not render HAMP and

its attendant guidelines irrelevant to this litigation.12                    Since

Young has successfully pled a breach of contract claim under Count

I, the district court at a later stage may look to extrinsic

evidence in order to resolve any ambiguities in the TPP.                      The


     11
        Although defendants have not pressed this particular
argument on appeal, we may affirm on any basis apparent in the
record. Cook v. Gates, 528 F.3d 42, 48 (1st Cir. 2008); see also
Jordan v. U.S. Dep't of Justice, 668 F.3d 1188, 1200 (10th Cir.
2011) ("We have long said that we may affirm on any basis supported
by the record, even if it requires ruling on arguments not reached
by the district court or even presented to us on appeal.")
(citation omitted) (internal quotation marks omitted).
     12
       Since HAMP's inception, the Treasury Department has issued
a series of guidelines to loan servicers that provide directives
and advice about effectuating their obligations under the program.
See    Home    Affordable    Modification    Program:     Overview,
https://www.hmpadmin.com/portal/programs/hamp.jsp (last visited
Apr. 29, 2013).

                                       -23-
statutes that created HAMP, as well as the Treasury Department's

guidelines to mortgage servicers on how to apply HAMP, may be

helpful in this endeavor.            See Lass v. Bank of Am., N.A., 695 F.3d
129,    136-37       (1st   Cir.    2012)   (looking   to   background      federal

regulatory scheme in order to interpret ambiguous contract terms);

Cady v. Marcella, 729 N.E.2d 1125, 1129-30 (Mass. App. Ct. 2000)

(stating that contract should be "construed . . . in a reasonable

and practical way, consistent with its language, background, and

purpose") (citation omitted) (internal quotation marks omitted).13

                  Accepting Young's characterization of her own complaint,

we dismiss Count II as duplicative.

B.   Breach of the Covenant of Good Faith and Fair Dealing

                  Under Massachusetts law, "'[e]very contract implies good

faith       and    fair   dealing   between    the   parties   to   it.'"      T.W.

Nickerson, Inc. v. Fleet Nat'l Bank, 924 N.E.2d 696, 703-04 (Mass.

2010) (quoting Anthony's Pier Four, Inc. v. HBC Assocs., 583 N.E.2d
806, 820 (Mass. 1991)).              The covenant of good faith and fair

dealing requires that "neither party shall do anything that will

have the effect of destroying or injuring the right of the other

party to the fruits of the contract."                   Id. at 704 (citation

omitted) (internal quotation marks omitted).



       13
        Because we affirm the dismissal of Count II, we need not
address defendants' contention that "Young cannot characterize her
HAMP claim as a common law breach of contract claim to overcome the
fact that no private right of action exists under HAMP."

                                        -24-
          In    order     to    prevail,   the   plaintiff   must    "present[]

evidence of bad faith or an absence of good faith."                 Id. at 706;

see also id. at 704 ("There is no requirement that bad faith be

shown; instead, the plaintiff has the burden of proving a lack of

good faith."); Liss v. Studeny, 879 N.E.2d 676, 680 n.3 (Mass.

2008) (same).     Lack of good faith "carries an implication of a

dishonest purpose, conscious doing of wrong, or breach of duty

through motive of self-interest or ill will."           Hartford Accident &

Indem. Co. v. Millis Roofing & Sheet Metal, Inc., 418 N.E.2d 645,

647 (Mass. App. Ct. 1981).           Evidence that a party behaved in a

manner "unreasonable under all the circumstances" may indicate a

lack of good faith, Nile v. Nile, 734 N.E.2d 1153, 1160 (Mass.

2000), but the core question remains whether the alleged conduct

was motivated by a desire to gain an unfair advantage, or otherwise

had the effect of injuring the other party's rights to the fruits

of the contract.     Compare id. (finding lack of good faith where

defendant's     conduct        destroyed   party's   right    to    fruits   of

agreement), with T.W. Nickerson, 924 N.E.2d at 707 (holding that

there was no breach of implied covenant when "plaintiff presented

no evidence that [the defendant] terminated the trust in order to

gain an advantage for itself").

          The concept of good faith "is shaped by the nature of the

contractual relationship from which the implied covenant derives,"

and the "scope of the covenant is only as broad as the contract


                                      -25-
that governs the particular relationship."     Ayash v. Dana-Farber

Cancer Inst., 822 N.E.2d 667, 684 (Mass. 2005).   As a consequence,

the implied covenant cannot "create rights and duties not otherwise

provided for in the existing contractual relationship," and instead

focuses on "the manner of performance."      Id. (internal citation

omitted) (quotation marks omitted); see also Speakman v. Allmerica

Fin. Life Ins., 367 F. Supp. 2d 122, 132 (D. Mass. 2005) ("The

essential inquiry is whether the challenged conduct conformed to

the parties' reasonable understanding of performance obligations,

as reflected in the overall spirit of the bargain, not whether the

defendant abided by the letter of the contract in the course of

performance.").

          Young's   implied    covenant   claim   incorporates   the

allegations in her breach of contract claims, and focuses on

defendants' mishandling of her loan modification process at the end

of her trial period and thereafter.    As noted, rather than sending

Young a permanent modification offer, Wells Fargo sent her a form

letter in January 2010 wrongly stating that she was ineligible for

a permanent modification because she had failed to make timely

trial period payments.   Only after her counsel got involved did

Wells Fargo admit its error.   Even then, it took the bank another

five months of communications and phone calls from both Young and

her lawyer before Young finally received the promised permanent

modification agreement in June 2010.


                                -26-
            Wells Fargo "could certainly have been more diligent in

its monitoring . . . with respect to [Young],"             Shawmut Bank, N.A.

v. Wayman, 606 N.E.2d 925, 928 (Mass. App. Ct. 1993).                   The bank's

dilatory and careless conduct is troubling.                     We also find it

problematic that Young required the aid of counsel to obtain clear

answers from Wells Fargo representatives about the status of her

loan    modification,      suggesting      that   defendants    would    not    have

responded     to   her    without    a    lawyer's   intervention.        But   the

allegations that the bank acted to correct its initial errors, and

eventually sent Young a permanent modification agreement, paint a

picture of an unthinking and sloppy institution, rather than one

that acted with an improper purpose.              Also, the allegations in the

complaint describing the bank's dilatory conduct, while supporting

a breach of the contract, do not describe conduct that deprived her

of the contract's fruits.           Indeed, the complaint alleges that she

eventually received a permanent modification agreement that, if

executed, would have prevented her foreclosure and allowed her to

reduce her monthly mortgage payments.              Insofar as Young objects to

the permanent modification's increase in payments from the TPP, we

have already explained that the TPP expressly permits such an

increase.14        In    sum,   Young's    complaint    fails    to   plead     that

defendants' behavior was motivated by a desire to gain an unfair


       14
       Echoing our disposition of Count I, Young has waived any
argument that defendants breached the implied covenant by unfairly
calculating Young's permanent modification payments.

                                         -27-
advantage or had the effect of injuring her ability to obtain the

contract's fruits.

           To be clear, there may be circumstances in which an

unreasonable delay in performance or sustained inattention would

give rise to an implied covenant claim under Massachusetts law.

See, e.g., Frostar Corp. v. Malloy, 823 N.E.2d 417, 427 (Mass. App.

Ct. 2005). Nor do we accept defendants' argument that a showing of

bad faith depends on alleged misconduct amounting to fraud, as the

Massachusetts courts have made clear that a lack of bad faith may

be demonstrated in a variety of ways.       Cf.    McAdams v. Mass. Mut.

Life Ins. Co., 391 F.3d 287, 301 (1st Cir. 2004) (rejecting

argument that only "'arbitrary and capricious' use of discretion"

could   support   implied   covenant      claim,   and    observing    that

"Massachusetts    courts    have     []     used    the     language    of

'unreasonableness'")   (citation     omitted).      Our   disposition   of

Young's implied covenant claim is simply controlled, as it must be,

by the specifics of Young's allegations.

C.   Negligent and Intentional Infliction of Emotional Distress

           Under a single count of the complaint, Young pleads two

separate claims for negligent infliction of emotional distress

("NIED") and intentional infliction of emotional distress ("IIED").

These claims rely in part on her interactions with Wells Fargo as

respects the TPP and her permanent loan modification, but they also




                                   -28-
encompass her allegations regarding the bank's handling of her

account before she entered into the TPP.

            Regarding Young's NIED claim, it is axiomatic that duty

is a necessary ingredient of an action for negligence. See Glidden

v. Maglio, 722 N.E.2d 971, 973 (Mass. 2000).           Here, the district

court rested its dismissal of the negligence claim entirely on the

nonexistence of a tort duty.           Despite this rationale, Young's

opening brief fails to address the question of duty at all and her

reply gives the issue only perfunctory treatment.15                  We   have

repeatedly held, "with a regularity bordering on the monotonous,"

that arguments not raised in an opening brief are waived.                 Waste

Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d 288, 299 (1st Cir. 2000);

see also Brandt v. Wand Partners, 242 F.3d 6, 17 (1st Cir. 2001).

Accordingly, we affirm the dismissal of her NIED claim.

            To make out an IIED claim under Massachusetts law, Young

must    demonstrate   that   Wells    Fargo   "(1)   intended   to   inflict

emotional distress by (2) undertaking actions that were extreme and

outrageous, thereby (3) causing emotional distress which (4) was

severe."    Flibotte v. Pa. Truck Lines, Inc., 131 F.3d 21, 27 (1st


       15
        Young asserts in reply that the district court "did not
establish any specific grounds for dismissal of the Emotional
Distress Count based on a duty of care." This characterization is
belied by the district court's handling of this count, which refers
back to its earlier discussion of duty in its opinion and order.
The court's order also cites a case for the proposition that a
lender does not owe a borrower a duty of care. See Corcoran v.
Saxon Mortg. Servs., Inc., No. 09-11468-NMG, 2010 WL 2106179, at *4
(D. Mass. May 24, 2010).

                                     -29-
Cir. 1997). Extreme and outrageous conduct is behavior that is "so

outrageous in character, and so extreme in degree, as to go beyond

all possible bounds of decency, and to be regarded as atrocious,

and utterly intolerable in a civilized community."         Foley v.

Polaroid Corp., 508 N.E.2d 72, 82 (Mass. 1987) (citation omitted)

(internal quotation marks omitted).

           Here, the complaint pleads that Young was "emotionally

devastated" by her dealings with defendants and that she suffered

from anxiety and loss of sleep.         She also indicates that the

problems with her mortgage strained her family relationships to a

severe degree.     Without minimizing the significance of these

allegations, the complaint alleges no facts showing that Wells

Fargo acted with the requisite intent or that the inconvenience and

agitation Young endured rose to such a level that "no reasonable

[person] could be expected to endure it." Limone v. United States,

579 F.3d 79, 94 (1st Cir. 2009) (quoting Agis v. Howard Johnson

Co., 355 N.E.2d 315, 318-19 (Mass. 1976)). We therefore affirm the

district court as to Young's emotional distress claims.

D.   Unfair Debt Collection Practices Under Chapter 93A

           Young also pleads a claim under Mass. Gen. Laws ch. 93A,

otherwise known as Chapter 93A.   This statute "provides a cause of

action for a plaintiff who 'has been injured,' by 'unfair or

deceptive acts or practices.'"    Rule v. Fort Dodge Animal Health,

Inc., 607 F.3d 250, 253 (1st Cir. 2010) (quoting Mass. Gen. Laws


                                 -30-
ch. 93A, §§ 2(a), 9(1)).      The Massachusetts courts have explained

that "[a] practice is unfair if it is within the penumbra of some

common-law, statutory, or other established concept of unfairness;

is immoral, unethical, oppressive, or unscrupulous; and causes

substantial injury."     Linkage Corp. v. Trs. of Boston Univ., 679
N.E.2d 191, 209 (Mass. 1997) (citation omitted) (internal quotation

marks omitted) (modifications omitted).          Violation of a statute is

not a necessary element of a Chapter 93A claim, as the consumer

protection law "creates new substantive rights and, in particular

cases, makes conduct unlawful which was not unlawful under the

common law or any prior statute."           Commonwealth v. Fremont Inv. &

Loan, 897 N.E.2d 548, 556 (Mass. 2008) (internal citation omitted)

(quotation marks omitted).          Nor is liability under Chapter 93A

precluded by the absence of a contractual breach.          See NASCO, Inc.

v. Public Storage, Inc., 127 F.3d 148, 152 (1st Cir. 1997).

          Like her emotional distress claims, Young's Chapter 93A

claim extends beyond the alleged breaches of the TPP and includes

defendants'   handling   of   her    entire    case,   beginning    with   the

negotiations surrounding her forbearance agreement through her

attempts to obtain a permanent loan modification.                  On appeal,

defendants do not attempt to say that their conduct was not an

unfair trade practice; the only issue presented on appeal is

whether Young sufficiently pled that she suffered damages as a




                                     -31-
result of defendants' alleged violations.16   Case law on the types

of damages that are cognizable under Chapter 93A continues to

evolve. In Rule, we surveyed recent Massachusetts Supreme Judicial

Court opinions addressing the definition of "injury" under Chapter

93A, and observed that "the more recent SJC cases . . . appear to

have returned to the notion that injury under chapter 93A means

economic injury in the traditional sense." 607 F.3d at 255.   We

acknowledged, however, that there may remain certain exceptions to

this general rule, embodied in older SJC opinions that have not

been overruled. Id. (citing Leardi v. Brown, 474 N.E.2d 1094, 1098

(Mass. 1985)); see also Hershenow v. Enterprise Rent-A-Car Co. of

Boston, Inc., 840 N.E.2d 526, 534-35 (Mass. 2006) (noting that

plaintiffs had failed to prove that unlawful conduct caused them




     16
       Defendants note that Young's opposition below focused on
whether Wells Fargo's status as a trustee rendered it immune from
Chapter 93A liability, and suggest that her argument on appeal was
not properly articulated to the district court, rendering it
waived. This is not so. For one, defendants gloss over the fact
that Young focused on the trustee issue below only because it was
one of defendants' main arguments in support of dismissing this
claim.   Defendants contended that Wells Fargo was acting in a
"principally private function," and was thus not engaged in trade
or commerce for the purposes of Chapter 93A. The district court
did not adopt this particular argument and defendants have not
pressed it before us. On appeal, Young cannot be blamed for not
addressing an issue that was not part of the district court's
opinion, and that defendants themselves have dropped.         More
fundamentally, Young's opening brief discusses the complaint's
Chapter 93A allegations and argues for their legal sufficiency.
This is the core of her burden under Rule 12(b)(6) and is
sufficient to bring her Chapter 93A claim before us.

                               -32-
damages when they did not "experience[] any other claimed economic

or noneconomic loss").

           Here, we need not delineate the outer boundaries of what

constitutes "injury" under Chapter 93A, because Young's complaint

sufficiently alleges that she experienced economic damages as a

result of defendants' conduct.         Paragraph 85 of the complaint

states that

           [b]ecause of the above described actions of
           [defendants], the Plaintiff has suffered money
           damages,   including,   but not    necessarily
           limited to: (i) The Potential Loss of any and
           all equity she has built up in the home during
           the time she made payments; (ii) damage to her
           credit rating and her ability to obtain loans
           or credit in the future, and; (iii) an
           increase in interest rates she will have to
           pay on any existing or future loans and credit
           card accounts.

Although defendants assert that this allegation is too speculative

to support Young's claim, that argument fails.            As noted, the

Chapter   93A   claim   encompasses   conduct   long   preceding   Young's

execution of the TPP with Wells Fargo.      This conduct dates back to

August 2008, when defendants mistakenly posted a notice on her door

stating that she was in arrears on her mortgage payments, and

continued to supply her with misinformation about her obligations

under the mortgage.     Defendants' handling of her loan modification

process under the TPP was only the culmination of a prolonged

period of unfair conduct.




                                  -33-
            Drawing all inferences in Young's favor, the complaint

alleges that Wells Fargo's repeated mistakes during the forbearance

and loan modification process subjected her to loss of equity in

her home and damage to her credit ratings.                 The consequences of

this    conduct   plausibly     placed   Young   "in   a    worse   and   [more]

untenable position than [she] would have been" had defendants dealt

with her appropriately during this period of time.              Hershenow, 840
N.E.2d at 534.      She accordingly incurred economic damages that

adversely affect her now and will continue to affect her in the

future. See Stagikas v. Saxon Mortg. Servs., Inc., 795 F. Supp. 2d
129, 137 (D. Mass. 2011) ("The complaint also alleges several

injuries     resulting      from    defendant's        allegedly      deceptive

representations     about     plaintiff's   HAMP   eligibility,       including

increased interest on the debt, a negative impact on plaintiff's

credit history, and the loss of other economic benefits of the loan

modification.     That is enough to sustain a claim of injury under

chapter 93A." (internal citation omitted)); compare Rule, 607 F.3d

at 255 (upholding dismissal of Chapter 93A claim where plaintiff

"neither holds     nor   sold    anything   of reduced       value,   faced no

continuing risk and suffered no harm").17


       17
       In her reply brief, Young notes that Chapter 93A permits a
plaintiff to recover damages for severe emotional distress of the
type that would give rise to an IIED claim.        See Haddad v.
Gonzalez, 576 N.E.2d 658, 667-68 (Mass. 1991). Because we conclude
that Young has alleged economic injury sufficient to state a
Chapter 93A claim, and because this argument was raised only
cursorily in reply, we do not address its merits.

                                     -34-
           At this stage of the proceedings, where Young need allege

"only enough facts to make the claim plausible," Liu v. Amerco, 677
F.3d 489, 497 (1st Cir. 2012), she has done enough to survive

dismissal.

E.   Equitable Relief

           The final count of Young's complaint requests equitable

relief and seeks, inter alia, a permanent injunction forbidding

defendants from removing her from her home. The parties agree that

this claim is derivative of Young's other causes of action, and the

district court's dismissal of this count was predicated entirely on

its dismissal of Young's other claims.    As we vacate the district

court's order as to her breach of contract claim under Count I and

her Chapter 93A claim, we similarly vacate its order on her claim

for equitable relief.

                                III.

           For the reasons stated, we affirm the district court's

dismissal of Young's breach of contract claim under Count II, her

breach of the implied covenant claim under Count III, and her

negligent and intentional infliction of emotional distress claim

under Count IV.   We vacate the dismissal of her breach of contract

claim under Count I, her Chapter 93A claim under Count V, and her

derivative claim for equitable relief under Count VI. We remand to

the district court for further proceedings consistent with this

opinion.   The parties are to bear their own costs.

           So ordered.

                                -35-